Citation Nr: 1228244	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  08-32 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for actinic keratosis, claimed as due to Agent Orange exposure.

2.  Entitlement to an effective date earlier than June 10, 2008, for a 30 percent evaluation for bilateral cataract with right eye pseudophakia.

3.  Entitlement to an effective date earlier than November 14, 2006, for service connection for peripheral neuropathy of the right upper extremity associated with diabetes mellitus.

4.  Entitlement to an effective date earlier than November 14, 2006, for service connection for peripheral neuropathy of the left upper extremity associated with diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to March 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).

The record shows that other issues were developed for appellate consideration, but the Veteran ultimately limited his appeal to the issues identified above and those are the only issues that have been certified on appeal. 

The record also reflects that the Veteran has withdrawn his request for a Board hearing.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal.

The effective date issues on appeal are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

Actinic keratosis was not present in service and is not etiologically related to service.

CONCLUSION OF LAW

Actinic keratosis was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The Veteran filed his claim for service connection for actinic keratosis in February 2009.  The RO provided the Veteran with fully adequate VCAA notice in an April 2009 letter, prior to the initial adjudication of the claim.

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim.  All relevant medical records have been obtained and associated with the claims files.  Although the Veteran has not been afforded a VA medical examination and no medical opinion has been obtained in response to the claim, the Board finds that a VA examination or opinion is not required in this case as the evidence currently of record shows that the Veteran has actinic keratosis but there is no indication that this disorder is associated with the Veteran's active service, to include Agent Orange exposure.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

Accordingly, the Board will address the merits of the claim.

II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active air service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran served in Vietnam.  Thus, he is presumed to have been exposed to Agent Orange.  38 C.F.R. § 3.307(a)(6)(iii).  Certain diseases may be presumed to be due exposure to herbicide agents.  A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

Having carefully reviewed the evidence, the Board finds that the preponderance of the evidence is against the claim for service connection for actinic keratosis.  

The record reflects and the Veteran does not dispute that he did not develop actinic keratosis in service or until many years thereafter.  Actinic keratosis is not a disease subject to presumptive service connection on the basis of herbicide exposure.  Moreover, there is no competent evidence linking the Veteran's actinic keratosis to herbicide exposure in service or otherwise linking the disorder to service.  The Board acknowledges that the Veteran might sincerely believe that his actinic keratosis is related to his exposure to herbicides in service; however, the Veteran's lay opinion concerning this matter requiring medical expertise is of no probative value.  See Espiritu v. Derwinski, 2 Vet. App.  492, 494 (1992).  

Accordingly, the claim must be denied.  There is no doubt to be resolved.


ORDER

Service connection for actinic keratosis is denied.





REMAND

The Veteran claims that peripheral neuropathy of his lower extremities has been present since he filed his claim for an increased rating in 2005, that the initial examination performed in response to that claim was cursory and that the disorder would have been found prior to November 2006 if the Veteran had been thoroughly examined at an earlier date.  The record does show that the Veteran reported experiencing tingling in both arms when he filed his claim for an increased rating in August 2005.  Therefore, the Board has determined that a VA medical opinion, based on a review of the Veteran's pertinent history, should be obtained to determine whether the Veteran's reported symptoms in August 2005 were manifestations of his subsequently diagnosed peripheral neuropathy of the upper extremities. 

The Board further notes that the Veteran was granted a separate 30 percent rating for bilateral cataract with right eye pseudophakia under Diagnostic Code 6029, which provides that the minimum rating for aphakia or dislocation of crystalline lens is 30 percent.  The RO assigned an effective date of June 10, 2008, for the separate rating of 30 percent because that is the date of a VA examination report indicating that the Veteran had recently undergone cataract surgery.  However, the surgery was reportedly performed in May 2008, but no records documenting the surgery have been obtained.  Therefore, further development to obtain the surgical records is in order.

Accordingly, this case is REMAND to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain the records pertaining to the Veteran's cataract surgery in May 2008.

2.  The RO or the AMC should arrange for a physician with appropriate expertise to review the Veteran's claims files and any pertinent evidence in Virtual VA that is not included in the claims files.  The physician should be requested to provide an opinion as to whether there is a 50 percent or better probability that the tingling in his upper extremities reported by the Veteran in August 2005 claim for increase was due to the subsequently diagnosed peripheral neuropathy of the upper extremities.  The rationale for all opinions expressed must be provided.  If the physician is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issues on appeal  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be issued a Supplemental Statement of the Case and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

							(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


